IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42818

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 503
                                                 )
       Plaintiff-Respondent,                     )   Filed: April 27, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
KRISTOPHER WAYNE OLSEN,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of one and one-half years, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Kristopher Wayne Olsen was found guilty of burglary. Idaho Code § 18-1401. The
district court sentenced Olsen to a unified term of ten years with three years determinate and
retained jurisdiction. The court subsequently relinquished jurisdiction, at which time it reduced
Olsen’s sentence to a unified term of ten years with one and one-half years determinate. Olsen
timely appeals after his appeal rights were reinstated as a result of post-conviction proceedings.
Olsen asserts that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Olsen’s judgment of conviction and sentence are affirmed.




                                                   2